Citation Nr: 1505309	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-03 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 percent for Castleman's disease for the period from June 26, 2003, to September 22, 2008.

2.  Entitlement to an initial evaluation in excess of 50 percent for Castleman's disease for the period from September 23, 2008 to June 7, 2010.

3.  Entitlement to an initial evaluation in excess of 80 percent for Castleman's disease on or after June 8, 2010.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his stepdaughter

ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1975.  
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2014, the Veteran and his stepdaughter testified before the undersigned Veterans Law Judge.  Unfortunately, a transcript of the hearing could not be produced.  Another hearing was scheduled in December 2014; however, the Veteran cancelled his request for the hearing.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in VBMS does not contain any documents.  The electronic folder in Virtual VA includes copies of VA treatment records that have been reviewed by the Agency of Original Jurisdiction (AOJ) and the Board.  Otherwise, Virtual VA includes duplicative or irrelevant documents.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran's VA medical records indicate that he has also been treated by a private otolaryngologist, Dr. R.A. (initials used to protect privacy).  Because these records may be relevant to the increased rating claim, the AOJ should attempt to secure such records.

In addition, the Board notes that the Veteran was last provided a VA examination in February 2011.  As this case is already being remanded, the Board finds that another VA examination would be helpful in ascertaining the current severity and manifestations of his Castleman's disease.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his Castleman's disease, to specifically include Dr. R.A. (see, July 2008 VA examination for full name).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding treatment records from the appropriate VA Medical Center (VAMC), to include records from the South Texas Veterans Health Care System and VA Texas Valley Coastal Bend Health Care System.  

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected Castleman's disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected Castleman's disease.  

The examiner should report all signs and symptoms necessary for rating the Veteran's Castleman's disease under the rating criteria.  In particular, the examiner should review the Veteran's medical history and indicate the date at which his Castleman's disease restricted his diet to only liquids.  He or she should also identify all symptoms and manifestations of the disease.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




